Citation Nr: 1416701	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  13-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1959 to January 1963.  He died in November 1990.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction was subsequently returned to the RO in New Orleans, Louisiana.

In August 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the remand of this claim, but it is necessary to ensure there is a complete record and so the appellant is afforded every possible consideration.

The appellant contends her husband's suicide was due to improperly diagnosed posttraumatic stress disorder (PTSD) related to his military service, especially to his being stationed on a mine sweeper off the coast of Vietnam in 1961 and 1962.  A review of the record indicates the Veteran had a long history of alcoholism and depression.  Therefore, a VA opinion should be obtained to determine whether the Veteran had an acquired psychiatric disorder related to his military service, and if so, whether it was related to his death.

In addition, the appellant testified that she was unable to collect all of the Veteran's treatment records; therefore, an attempt should be made to obtain those on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Del Oro Hospital in Houston and/or the Plaza Del Oro Program; Dr. Todd Frank; DePaul Hospital in New Orleans; Jane Roach, M.S. and/or New Freedom Institute of New Orleans; and St. Joseph Hospital in Houston, dated from January 1963 to November 1990.

2.  Then, obtain a VA medical opinion from an appropriate examiner.  The claims folder must be provided to and reviewed by the examiner in conjunction with the procurement of this medical opinion.

The examiner should identify all psychiatric disorders that the Veteran had during his lifetime.  

The examiner is asked to provide an opinion as to the following:

(a)  Is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder had its clinical onset during the Veteran's active service or was related to any in-service disease, event, or injury, to include his experiences stationed on the minesweeper on the coast of Vietnam in 1961 and 1962?  The examiner is specifically asked to comment on the Veteran's disciplinary problems in service, to include the notation in his service record from June 1962 that he was involved in a drunken fight.

If the answer to (a) is affirmative, please provide an opinion as to the following:

(b) Is at least as likely as not (50 percent or greater probability) that the Veteran's death by suicide was the result of mental unsoundness associated with his service-connected psychiatric disorder?

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions request, it must be returned to the providing examiner for corrective action.

4.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and her representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

